—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered May 17, 1999, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in permitting the prosecutor to elicit purportedly irrelevant and prejudicial testimony from an undercover officer. The undercover officer testified about a conversation he had with the defendant approximately one month before the defendant’s arrest, in which the defendant allegedly offered to sell him a .380 semiautomatic handgun during a drug sale. The alleged error is not preserved for appellate review (see, CPL 470.05 [2]). In any event, the claim is without merit. The testimony tended to prove the defendant’s constructive possession of a .380 semiautomatic handgun seized from the apartment he shared with several other people. The gun was offered by the defendant for protection when the undercover officer indicated his interest in entering the illegal drug business (see, People v Mangarella, 190 AD2d 757; People v Webb, 222 AD2d 466, 467; People v Jackson, 237 AD2d 620).
The defendant’s remaining contentions raised in his supple*522mental pro se brief are either unpreserved for appellate review or without merit. Altman, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.